Exhibit 10.32

[*] indicates that a confidential portion of the text of this agreement has been
omitted.

AMENDED AND RESTATED

LICENSE AGREEMENT

This AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), dated effective
as of October 27, 2006 (the “Effective Date of this Agreement”), is entered into
by and between XOMA Ireland Limited, a company with limited liability organized
under the laws of the Republic of Ireland having offices at Shannon Airport
House, Shannon, County Clare, Ireland (with its Affiliates, “XOMA”) and DYAX
Corp., a corporation organized under the laws of the State of Delaware having
offices at 300 Technology Square, Cambridge, Massachusetts 02139, U.S.A. (with
its Affiliates, “DYAX”).

BACKGROUND

A. XOMA is the owner or exclusive licensee of certain patent rights and know-how
relating to bacterial cell expression, and DYAX wishes to acquire non-exclusive
licenses under such patent rights and know-how; and

B. DYAX is the owner or exclusive licensee of certain patent rights relating to
phage display technologies (generally known as the Ladner and related patent
rights), and XOMA wishes to acquire non-exclusive licenses under such patent
rights; and

C. XOMA and DYAX previously executed a License Agreement, dated effective as of
October 16, 2002 (the “Effective Date of the Original Agreement”), under which
(i) XOMA granted to DYAX certain non-exclusive licenses to engage in certain
research, development and commercial activities, and (ii) DYAX granted to XOMA
certain non-exclusive licenses to engage in certain research, development and
commercial activities (the “Original Agreement”); and

D. XOMA has requested that DYAX provide XOMA with certain quantities of its most
recently developed antibody phage display libraries to use in connection with
the license granted herein by DYAX to XOMA; and

E. DYAX is willing to provide such libraries to XOMA if the terms of the
Original Agreement are amended and restated as set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter recited, the parties agree that, from and after the date hereof, the
Original Agreement shall be amended and restated as follows:



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

In this Agreement, the following terms shall have the meanings set forth in this
Article.

1.1 “Affiliate” means any corporation or other entity which is directly or
indirectly controlling, controlled by or under common control with a party
hereto. For purposes of this Agreement, “control” (including, with correlative
meanings, the terms “controlled” and “controlling”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the subject corporation or other entity, whether
through the ownership of voting securities, by agreement or otherwise.

1.2 “Antibody Phage Display” means the authorized use of Licensed Antibody Phage
Display Materials to conduct Research and Development.

1.3 “Change in Control” means, with respect to Dyax Corp. or XOMA Ltd., any
transaction or series of transactions as a result of which any person or group
(as defined under the U.S. Securities Exchange Act of 1934, as amended) becomes,
directly or indirectly, the beneficial owner of more than fifty percent (50%) of
the total voting power of such entity’s equity securities or otherwise gains
control of such entity.

1.4 “Commercial Antibody Phage Display Business” means, with respect to
immunoglobulin or antibody phage display services, immunoglobulin or antibody
phage display libraries, immunoglobulin or antibody phage display products or
immunoglobulin or antibody phage display materials, the out-licensing,
commercial manufacture, sale, offer for sale, import for sale or export for sale
of such immunoglobulin or antibody phage display services, libraries, products
and materials.

1.5 “Confidential Information” means any proprietary or confidential information
or material disclosed by a party to the other party pursuant to this Agreement,
which is (i) disclosed in tangible form hereunder and is designated thereon as
“Confidential” at the time it is delivered to the receiving party, or
(ii) disclosed orally hereunder and identified as confidential or proprietary
when disclosed and such disclosure of confidential information is confirmed in
writing within thirty (30) days by the disclosing party.

1.6 “Development Partner” means a Third Party from whom a party either in-
licenses a target for development and/or commercialization by the in-licensing
party or with whom a party shares the economic risk of development or
commercialization of a target or product being developed or commercialized on
behalf of the applicable party.

1.7 “Dispose” means to transfer, assign, lease, or in any other fashion dispose
of control, ownership or possession, but shall not mean to license or sell.
“Disposition” shall have the correlative meaning.

1.8 “DYAX Collaborator” means any person or entity who is an authorized end-user
of Licensed Antibody Phage Display Materials, the intended recipient of Licensed
Immunoglobulins or Licensed Immunoglobulin Information transferred from DYAX
and/or a person or entity on whose behalf DYAX knowingly engages in Antibody
Phage Display. Except as expressly set forth on Schedule 2.9(i).

 

-2-



--------------------------------------------------------------------------------

no person or entity shall be deemed to be a DYAX Collaborator if such person or
entity is engaged in a Commercial Antibody Phage Display Business unless,
pursuant to a written agreement (other than this Agreement), executed after the
Effective Date of the Original Agreement, XOMA has granted to such person or
entity a valid license or covenant not to sue under the XOMA Patent Rights which
explicitly extends to the activities identified in this third to last sentence
of Section 1.8. XOMA shall provide DYAX prompt written notice of those written
agreements or covenants not to sue which satisfy the requirements of the prior
sentence. No person or entity may claim the status of DYAX Collaborator with
respect to any acts or activities which are unrelated to the use of Licensed
Antibody Phage Display Materials provided by DYAX.

1.9 “DYAX Patent Rights” means the patent applications and patents listed on
Schedule 1.9 hereto and, solely to the extent any Valid Claim would cover or be
included in the license grants provided for herein, all divisions,
continuations, continuations-in-part, applications claiming priority thereto,
and substitutions thereof; all foreign patent applications corresponding to the
preceding applications; all U.S. and foreign patents issuing on any of the
preceding applications, including extensions, reissues and re-examinations; and
any other patent rights owned or licensed by DYAX, whether now existing or
obtained in the future, which DYAX has the right to license or sublicense and
which would be infringed by the activities of XOMA contemplated hereunder but
for this Agreement. DYAX Patent Rights shall also include (i) any improvements
of the foregoing that are owned or controlled by DYAX and (ii) any patents or
patent applications, whether now existing or obtained in the future, owned or
controlled by DYAX containing a claim that is dominating over the foregoing
patent rights (i.e., is necessarily infringed by the practicing of a claim in
one of the foregoing applications).

1.10 “First Commercial Sale” means the initial transfer by DYAX (either directly
or through a Third Party, including without limitation any joint venture or
similar arrangement in which DYAX and/or a Development Partner of DYAX is a
participant) of a Product for value and not for demonstration, testing or
promotional purposes.

1.11 “Immunoglobulin” means any molecule, including without limitation, full
immunoglobulin molecules (e.g., IgG, IgM, IgE, IgA and IgD molecules) and ScFv,
Fv and Fab molecules, that has an amino acid sequence by virtue of which it
specifically interacts with an antigen and wherein that amino acid sequence
consists essentially of a functionally operating region of an antibody variable
region including, without limitation, any naturally occurring or recombinant
form of such a molecule.

1.12 “Licensed Antibody Phage Display Materials” means (i) any collection or
library of polynucleotide sequences, created by and under the exclusive control
of DYAX, which encodes at least one Immunoglobulin and which is contained in
filamentous bacteriophage and/or bacteriophage or phagemid cloning vectors
capable of propagation in bacteria; or (ii) any collection or library of
bacteriophage, created by or under the exclusive control of DYAX, wherein an
Immunoglobulin is expressed as a fusion protein comprising an Immunoglobulin or
at least a functionally operating region of an antibody variable region and an
outer surface polypeptide of a bacteriophage. For the avoidance of doubt, and
without expanding the definition thereof, specifically excluded from the
definition of Licensed Antibody Phage Display Materials are (x) any article of
manufacture or composition of matter suitable for display,

 

-3-



--------------------------------------------------------------------------------

expression or secretion of an Immunoglobulin in or from any organism or system
other than bacteria and (y) any materials or composition of matter otherwise
meeting the definition of Licensed Antibody Phage Display Materials but created
by or under the control of any entity, other than DYAX, engaged in a Commercial
Antibody Phage Display Business; provided, that, notwithstanding the foregoing,
any materials or composition of matter otherwise meeting the definition of
Licensed Antibody Phage Display Materials but created by or under the exclusive
control of a DYAX Collaborator shall constitute Licensed Antibody Phage Display
Materials, but only to the extent derived by such DYAX Collaborator exclusively
from Licensed Antibody Phage Display Materials created by or under the exclusive
control of DYAX and properly transferred by DYAX to such DYAX Collaborator in
accordance with the applicable provisions of this Agreement and such DYAX
Collaborator acknowledges that the transfer restrictions and other provisions
hereof apply thereto.

1.13 “Licensed Immunoglobulin” means any Immunoglobulin discovered, isolated or
characterized by DYAX or a DYAX Collaborator (as defined above) through the use
of Licensed Antibody Phage Display Materials.

1.14 “Licensed Immunoglobulin Information” means any data, know-how or other
information relating, concerning or pertaining to a Licensed Immunoglobulin,
including, without limitation, data, know-how or other information
characterizing or constituting such Licensed Immunoglobulin’s polynucleotide or
amino acid sequence, purported function or utility, antigen binding affinity, or
physical or biochemical property.

1.15 “Net Sales” means, solely with respect to sales by DYAX (either directly or
through a Third Party, including without limitation any joint venture or similar
arrangement in which DYAX and/or a Development Partner of DYAX is a
participant), the gross amount invoiced by DYAX (or such joint venture or
similar arrangement) to an independent Third Party less the following items:

 

  (a) Trade, cash and quantity discounts actually allowed and taken directly
with respect to such sales;

 

  (b) Excises, sales taxes or other taxes imposed upon and paid directly with
respect to such sales (excluding national, state or local taxes based income);

 

  (c) Amounts repaid or credited by reason of rejections, defects, recalls or
returns or because of rebates or retroactive price reduction; and

 

  (d) Freight, transportation and insurance.

Net Sales shall not include any consideration received by DYAX (or any such
joint venture or similar arrangement) in respect of the sale, use or other
disposition of such Product in a country as part of a clinical trial prior to
the receipt of all regulatory approvals required to commerce full commercial
sales of such Product in such country, except sales under “treatment INDs,”
“named patient sales,” “compassionate use sales,” or their equivalents pursuant
to which DYAX (or any such joint venture or similar arrangement) is

 

-4-



--------------------------------------------------------------------------------

entitled, under applicable laws, regulations and regulatory policies, to recover
costs incurred in providing such Product to patients.

1.16 “Product” means any composition of matter or article of manufacture,
including without limitation any diagnostic, prophylactic or therapeutic
product, which (a) contains a Licensed Immunoglobulin; or (b) was discovered or
created by, arose out of or is related to use of Licensed Antibody Phage Display
Materials or the conduct of Antibody Phage Display by DYAX or a DYAX
Collaborator; or (c) is sold by or on behalf of DYAX or a DYAX Collaborator
under conditions which, if unlicensed, would constitute infringement of the XOMA
Patent Rights.

1.17 “Research and Development” means the identification, selection, isolation,
purification, characterization, study and/or testing of an Immunoglobulin for
any purpose, including, without limitation, any activities relating to the
discovery and development of human therapeutic or diagnostic products. Included
within the definition of “Research and Development” shall be all in vitro
screening or assays customarily performed in pre-clinical and clinical research
and uses associated with obtaining FDA or equivalent agency regulatory approval.
Notwithstanding anything to the contrary contained herein, “Research and
Development” shall not include use of the XOMA Expression Technology in
commercial or industrial manufacture or any activities solely directed to the
creation of such capacities.

1.18 “Research Quantities” means those quantities of an Immunoglobulin
reasonably required for Research and Development purposes.

1.19 “Third Party” means any person or entity other than DYAX or XOMA.

1.20 “Valid Claim” means (i) a claim of an issued and unexpired patent included
within the DYAX Patent Rights or the XOMA Patent Rights, as the case may be,
which has not been held invalid in a final decision of a court of competent
jurisdiction from which no appeal may be taken, and which has not been
disclaimed or admitted to be invalid or unenforceable through reissue or
otherwise, or (ii) a claim of a pending patent application within the DYAX
Patent Rights or the XOMA Patent Rights, as the case may be.

1.21 “XOMA Expression Technology” means any method, composition of matter or
article of manufacture suitable for the expression of a functional
Immunoglobulin in a prokaryote.

1.22 “XOMA Field of Use” means all fields.

1.23 “XOMA Know-How” means unpatented and/or unpatentable technical information,
including ideas, concepts, inventions, discoveries, data, designs, formulas,
specifications, procedures for experiments and tests and other protocols,
results of experimentation and testing, fermentation and purification
techniques, and assay protocols, whether now existing or obtained in the future,
owned by XOMA which XOMA has the right to license or sublicense and which may be
necessary for the practice of the applicable XOMA Patent Rights or which would
be misappropriated by the activities of DYAX or the

 

-5-



--------------------------------------------------------------------------------

DYAX Collaborators contemplated hereunder but for this Agreement. XOMA Know-How
shall not include the XOMA Patent Rights. All XOMA Know-How shall be
confidential information of XOMA.

1.24 “XOMA Patent Rights” means the patent applications and patents listed on
Schedule 1.24 hereto and, solely to the extent any Valid Claim would cover or be
included in the license grants provided for herein, all divisions,
continuations, continuations-in-part, applications claiming priority thereto,
and substitutions thereof; all foreign patent applications corresponding to the
preceding applications; all U.S. and foreign patents issuing on any of the
preceding applications, including extensions, reissues and re-examinations; and
any other patent rights owned by XOMA which XOMA has the right to license or
sublicense and which would be infringed by the activities contemplated hereunder
but for this Agreement. XOMA Patent Rights shall also include (i) any
improvements of the foregoing that are owned or controlled by XOMA and (ii) any
patents or patent applications, whether now existing or obtained in the future,
owned or controlled by XOMA containing a claim that is dominating over the
foregoing patent rights (i.e., is necessarily infringed by the practicing of a
claim in one of the foregoing applications).

The above definitions are intended to encompass the defined terms in both the
singular and plural forms.

ARTICLE 2. XOMA GRANT OF RIGHTS TO DYAX

2.1 License Grants. Subject to the other terms and conditions of this Agreement,
XOMA hereby grants to DYAX a worldwide, non-exclusive, non-transferable (other
than as provided in Section 9.2) license, without any right to sublicense, under
the XOMA Patent Rights and the XOMA Know-How to:

 

  (a) on its own behalf and on behalf of a DYAX Development Partner or DYAX
Collaborator, make or have made Licensed Antibody Phage Display Materials;

 

  (b) on its own behalf and on behalf of a DYAX Collaborator, transfer Licensed
Antibody Phage Display Materials;

 

  (c) on its own behalf and on behalf of a DYAX Development Partner or DYAX
Collaborator, conduct Antibody Phage Display to identify and isolate Licensed
Immunoglobulin;

 

  (d) on its own behalf and on behalf of a DYAX Development Partner or DYAX
Collaborator, use the XOMA Expression Technology in connection with the use of
Licensed Antibody Phage Display Materials to make or have made Research
Quantities of Licensed Immunoglobulin;

 

  (e)

on its own behalf and on behalf of a DYAX Development Partner or DYAX
Collaborator, use Licensed Immunoglobulin or Licensed Immunoglobulin Information
to research and develop, make, have made, use, offer for sale, sell and have

 

-6-



--------------------------------------------------------------------------------

 

sold, import and have imported Products for use in the treatment, prophylaxis,
diagnosis or monitoring of a human disease state or condition; and

 

  (f) on its own behalf and on behalf of a DYAX Development Partner, to make,
have made, use, offer for sale, sell and have sold, import and have imported
Products for use in the treatment, prophylaxis, diagnosis or monitoring of a
human disease state or condition.

For the sake of clarity, (i) the licenses granted in Section 2.1 are personal to
DYAX and are to be used on behalf of any DYAX Collaborator or Development
Partner of DYAX only in respect of or in connection with the activities that
such DYAX Collaborator or Development Partner of DYAX is engaged in that are the
basis for meeting the definition of DYAX Collaborator or Development Partner of
DYAX, as the case may be, and not any other activities, and (ii) without
limiting the foregoing, the license granted in Section 2.1(f) is not to be used
on behalf of any DYAX Collaborator or any other Third Party that is not a
Development Partner of DYAX.

2.2 XOMA Transfer to DYAX. Within thirty (30) days of the Effective Date of this
Agreement, XOMA shall transfer to DYAX, at a reasonable place and time of DYAX’s
direction, the materials identified on Schedule 2.2.

2.3 Covenant Not To Sue. In partial consideration for the payments set forth in
Sections 4.1 and 4.2, XOMA covenants that it shall not initiate or permit any
Third Party over whom it has control to initiate or assist in any way in the
initiation or prosecution of any action asserting a claim of infringement under
the XOMA Patent Rights or misappropriation of the XOMA Know-How against DYAX,
any Development Partner of DYAX or any DYAX Collaborator solely to the extent
reasonably necessary to permit the authorized use of Licensed Antibody Phage
Display Materials, Licensed Immunoglobulins or Licensed Immunoglobulin
Information for activities or in a manner otherwise permitted under the
provisions of this Agreement. The parties agree that the covenant not to sue
provided by this Section 2.3 (i) is a covenant that transfers with any
assignment or sale of, or grant of an exclusive license (with the right to
enforce) under, the applicable XOMA Patent Rights by XOMA and (ii) without
limiting or expanding the provisions of Section 9.2, shall be binding upon any
permitted successors or assigns of XOMA. XOMA agrees to use commercially
reasonable efforts to assist DYAX in recording in a form reasonably acceptable
to XOMA the covenant not to sue provided by this Section 2.3, as permitted, with
the U.S. Patent and Trademark Office. The covenant not to sue provided by this
Section 2.3:

 

  (a) shall not extend to the use of the XOMA Expression Technology to make any
amount of a Licensed Immunoglobulin or Product other than Research Quantities;
provided, however, that this limitation shall not preclude the manufacture, in
commercial quantities, of a Licensed Immunoglobulin discovered using the XOMA
Expression Technology in accordance with this Agreement when produced in a
production system other than a prokaryote;

 

-7-



--------------------------------------------------------------------------------

  (b) is personal to DYAX, such Development Partner of DYAX and such DYAX
Collaborator and cannot be assigned or transferred;

 

  (c) does not constitute a release or waiver of past, present or future
infringement of the XOMA Patent Rights or misappropriation of the XOMA Know-How
by DYAX or any Third Party, including, without limitation, any DYAX Collaborator
acting outside of the scope of the written agreement with DYAX provided for in
Section 2.5; and

 

  (d) shall become void and without effect as to any entity or person who claims
its benefit but fails to materially discharge or comply with any term of its
written agreement with DYAX provided for in Section 2.5.

2.4 No Implied Rights. Only the rights and licenses granted pursuant to the
express terms of this Agreement shall be of any legal force or effect. No
license or other rights shall be deemed to have been granted to DYAX, a
Development Partner of DYAX or a DYAX Collaborator other than as expressly
provided for in this Agreement. For the avoidance of doubt, the grants of rights
made pursuant to Sections 2.1 and 2.3 do not include, and expressly exclude, the
following:

 

  (a) any right or license under the XOMA Patent Rights and the XOMA Know-How to
engage in any activities on behalf of or in collaboration with any Third Party,
other than a Development Partner of DYAX or a DYAX Collaborator;

 

  (b) any right or license under the XOMA Patent Rights and the XOMA Know-How to
use the XOMA Expression Technology to make or have made any amount of a Licensed
Immunoglobulin or Product other than Research Quantities; provided, however,
that DYAX or, as applicable, a DYAX Collaborator shall be permitted to make or
have made any Licensed Immunoglobulin by any means of its selection other than
those which otherwise infringe a Valid Claim of the XOMA Patent Rights or
utilize the XOMA Know-How; and/or

 

  (c) any right to release any Third Party, including a Development Partner of
DYAX or a DYAX Collaborator, from any claim of infringement under the XOMA
Patent Rights.

2.5 Transfer Restrictions.

(a) DYAX shall not undertake any Antibody Phage Display activities on behalf of
a Third Party or Dispose of Licensed Antibody Phage Display Materials or the
product of the practice of any method within the scope of the XOMA Patents
(“Transferred Materials”) to any Third Party until such time as such Third Party
has entered into a written agreement with DYAX pursuant to which such Third
Party acknowledges and expressly agrees:

 

-8-



--------------------------------------------------------------------------------

  (i) that the “first sale” doctrine does not apply to any such Disposition;

 

  (ii) to further Dispose of Transferred Materials only to a Third Party who
otherwise meets the definition of a Development Partner or DYAX Collaborator and
who executes a written agreement in which its undertakes all of the obligations
applied to the transferring party, provided, however, that this
Section 2.5(a)(ii) shall not apply to the Disposition of any Licensed
Immunoglobulin where such Third Party is not a Dyax Development Partner and no
royalty is or will otherwise be due under Section 4.1;

 

  (iii) that the covenant not to sue provided by Section 2.3 does not extend use
of the XOMA Expression Technology to make any amount of a Licensed
Immunoglobulin or Product other than Research Quantities;

 

  (iv) that the covenant not to sue provided by Section 2.3 does not constitute
a release or waiver of past, present or future infringement of the XOMA Patent
Rights or misappropriation of the XOMA Know-How by such Third Party;

 

  (v) that the covenant not to sue provided by Section 2.3 shall be subject to
such Third Party’s compliance with Section 8.4;

 

  (vi) that the covenant not to sue provided by Section 2.3 is personal to such
Third Party (as a DYAX Collaborator or DYAX Development Partner) and cannot be
assigned or transferred;

 

  (vii) that the covenant not to sue provided by Section 2.3 shall become void
and without effect as to any entity or person who claims its benefit but fails
to materially discharge or comply with the foregoing provisions; and

 

  (viii) that XOMA shall be an intended third party beneficiary with respect to
the foregoing provisions.

(b) Without expanding or limiting the scope of the licenses and covenants not to
sue granted by this Agreement, the provisions of Section 2.5(a) requiring a
written agreement prior to any Disposition of any Transferred Materials shall
not apply to a transfer of (i) a Licensed Immunoglobulin discovered by Dyax to a
Third Party who is not a Dyax Development Partner where the making, selling,
offering for sale, importing or exporting of such Licensed Immunoglobulin will
occur under conditions which will not give rise to any obligation to pay XOMA
any royalties under Section 4.1, or (ii) a Licensed Immunoglobulin discovered
exclusively by Dyax to any Third Party where such Disposition is made pursuant
to a bona fide material transfer agreement that confers no commercial rights to
such Third Party for the sole purpose of permitting such Third Party to evaluate
the transferred Licensed Immunoglobulin; provided, however, that upon the
execution of any subsequent agreement relating to such Licensed Immunoglobulin,
as applicable, the provisions of Section 2.5(a) shall be incorporated therein.

 

-9-



--------------------------------------------------------------------------------

2.6 Reports, Records and Audits.

(a) Thirty (30) days after the end of each calendar quarter, commencing with the
first calendar quarter commencing after the Effective Date of the Original
Agreement, DYAX shall deliver to XOMA a written report which shall specify the
name, address and contact person for each and every DYAX Collaborator and any
person or entity receiving Licensed Antibody Phage Display Materials or a
Licensed Immunoglobulin. The reports delivered by DYAX to XOMA pursuant to this
Section 2.6(a) shall be Confidential Information of DYAX.

(b) Not later than thirty (30) days after the end of each calendar year,
commencing with the first calendar year to commence after the Effective Date of
the Original Agreement, as and to the extent publicly disclosed by DYAX (whether
in press releases, government filings or otherwise), DYAX shall deliver to XOMA
written materials pertaining to the current status of activities or compositions
of matter as to which DYAX claims the right of license hereunder.

(c) DYAX shall maintain records fully and properly reflecting those activities
to be reported to XOMA pursuant to Sections 2.6(a) and (b) (the “Records”), in
sufficient detail and in good scientific manner appropriate for patent,
regulatory and manufacturing purposes for at least three (3) years. Upon the
written request of XOMA and not more than once in each calendar year, DYAX shall
permit an independent consultant appointed by XOMA, at XOMA’s expense, to have
access during normal business hours to such of the records of DYAX as may be
reasonably necessary to verify compliance with the terms of this Agreement, as
well as the accuracy of the reports hereunder. DYAX shall certify any statements
by DYAX personnel as to their accuracy and correctness. The consultant shall not
be permitted to see or receive any specific information concerning targets or
antibodies of either DYAX or any of its collaborators and shall disclose to XOMA
only the results and conclusions of its review and the specific details
concerning any discrepancies. No other information shall be shared by the
consultant without the prior consent of DYAX unless disclosure is required by
law, regulation or judicial order.

2.7 Ownership; Enforcement. At all times XOMA will retain ownership of the XOMA
Patent Rights and may use and commercialize such XOMA Patent Rights itself or
with any Third Party. XOMA retains the right, at its sole discretion, to
enforce, maintain and otherwise protect the XOMA Know-How and the XOMA Patent
Rights. In addition to the requirements of Section 2.6, DYAX shall give XOMA
prompt notice of any infringement of any of the XOMA Patent Rights by a Third
Party engaging in a Commercial Antibody Phage Display Business which comes to
DYAX’s attention during the term of this Agreement. DYAX will reasonably
cooperate with XOMA with respect to any actions XOMA may choose to take related
to the enforcement, maintenance or protection of the XOMA Patent Rights.

2.8 Oppositions and/or Appeals to Oppositions. DYAX hereby agrees not to enter
into any opposition to and/or appeal from any decision by the patent authorities
of any country on the XOMA Patent Rights and shall not assist or otherwise
cooperate with another party in any such opposition or appeal.

 

-10-



--------------------------------------------------------------------------------

2.9 Release From Past Infringement. XOMA releases DYAX from any claims, demands,
and rights of action arising out of and/or based upon any act or omission
committed by DYAX prior to the Effective Date of the Original Agreement,
including, without limitation, claims of infringement under the XOMA Patent
Rights (the “Release”) and XOMA releases those Third Parties identified upon
Schedule 2.9(i) from any claims, demands, and rights of action arising out of
and based upon any infringement of the XOMA Patent Rights (the “Third Party
Release”): provided, however, that the Release and Third Party Release provided
for in this Section 2.9 shall extend only to claims, demands or rights of action
existing as of the Effective Date of the Original Agreement and which arose
solely out of those activities specified in Schedule 2.9(ii). Nothing in this
Section 2.9 shall be deemed to be a release of any claim, demand or right of
action XOMA may now or in the future have against [*] or any other entity or
person engaged in a Commercial Antibody Phage Display Business or any of their
collaborators (except, in the case of any such collaborator that is also a
collaborator of DYAX, to the extent such collaborator’s activities with DYAX are
directly and exclusively within the scope of the Third Party Release). The
Release and the Third Party Release shall become irrevocable only upon receipt
by XOMA of payment in full by DYAX of all installments of the amounts set forth
in Section 4.1 and shall be revoked in their entirety and null and void ab
initio, immediately and without further action of the parties, in the event any
installment of such amounts is not received by XOMA on or prior to the fifteenth
day following written notice to DYAX from XOMA of DYAX’s breach in the payment
of the full amount of such installment on or prior to the payment date for such
installment as set forth in Section 4.1, regardless of any payment received
thereafter.

ARTICLE 3. DYAX GRANT OF RIGHTS TO XOMA

3.1 License Grants. Subject to the other terms and conditions of this Agreement,
DYAX hereby grants to XOMA, on its own behalf and on behalf of its Development
Partners, a fully paid up, non-exclusive, royalty-free, worldwide license under
the DYAX Patent Rights, to discover, isolate, optimize, develop, offer to use,
use, offer for sale, sell, make, have made, export and import Immunoglobulins or
products containing or comprising an Immunoglobulin in the XOMA Field of Use,
including without limitation the right to conduct phage display under the DYAX
Patent Rights but excluding the conduct of phage display as a Commercial
Antibody Phage Display Business. XOMA shall not have the right to sublicense its
license rights under the DYAX Patent Rights to any Third Party. XOMA may not
transfer to any Third Party any phage display library the use of which by XOMA
is otherwise licensed hereunder if the use thereof by such Third Party would
infringe a Valid Claim of the DYAX Patent Rights. For the avoidance of doubt,
nothing herein is intended to prevent XOMA from transferring any Immunoglobulin
or any product containing or comprising an Immunoglobulin to a Development
Partner of XOMA or a Third Party working on behalf of XOMA or a Development
Partner of XOMA to make, have made, use, sell, have sold and import products,
provided that the use of such Immunoglobulin or product by the Development
Partner or Third Party does not infringe a Valid Claim of the DYAX Patent
Rights. XOMA is licensed hereby to use phage display materials, including
without limitation phage display libraries, received from any Third Party, free
from any contractual obligations or limitations otherwise applicable thereto, so
long as XOMA otherwise abides by the terms and conditions of this Agreement. Any
use of such phage display materials by XOMA shall be governed in all respects by
the provisions of this Agreement and not the provisions of any agreements
between DYAX and any Third Party providing phage

 

-11-



--------------------------------------------------------------------------------

display materials to XOMA. Furthermore, for the avoidance of doubt, solely
within the XOMA Field of Use, DYAX grants to XOMA, consistent with the other
terms and conditions of this Agreement, a fully paid-up, non-exclusive,
royalty-free worldwide right and license to use the DYAX Materials (as defined
below).

3.2 Covenant Not To Sue. DYAX covenants that it shall not initiate or permit any
Third Party over whom it has control to initiate or assist in any way in the
initiation or prosecution of any action asserting a claim of infringement under
the DYAX Patent Rights against XOMA or any Development Partner of XOMA or
misappropriation of the DYAX Materials against XOMA solely to the extent such
claims arise out of (a) use of the DYAX Materials by XOMA as permitted under the
provisions of this Agreement or (b) the discovery, isolation, optimization or
development by XOMA, or the manufacture, use, offer for use, sale, offer for
sale, importation and exportation, of any Immunoglobulin or product containing
or comprising an Immunoglobulin which were discovered under conditions which but
for this license would constitute misappropriation or infringement of the DYAX
Patent Rights.

3.3 DYAX Transfer to XOMA.

(a) DYAX has previously transferred to XOMA, under the terms of the Original
Agreement, all of the materials, including without limitation the Licensed
Antibody Phage Display Materials, specified on Schedule 3.3 of the Original
Agreement. Within thirty (30) days after the Effective Date of this Agreement,
DYAX shall transfer to XOMA those additional Licensed Antibody Phage Display
Materials specified on Schedule 3.3 hereof. Collectively, the Licensed Antibody
Phage Display Materials delivered to XOMA under the Original Agreement and those
additional Licensed Antibody Phage Display Materials delivered hereunder, are
referred to herein as the “DYAX Materials.” XOMA will be able to consult with
DYAX scientific staff at $2,500/person-day (based on an eight hour day) in the
use of the DYAX Materials. The cost of all reasonable travel-related expenses
will be fully reimbursed to DYAX by XOMA. The DYAX Materials shall be
Confidential Information subject to Article 5. For the avoidance of doubt, all
activities of XOMA using the DYAX Materials on or after the Effective Date of
this Agreement shall be subject to the provisions of this Agreement and not the
Original Agreement.

(b) DYAX represents and warrants that the DYAX Materials comprise the Licensed
Antibody Phage Display Materials, including the know-how and protocols for using
such Licensed Antibody Phage Display Materials, that DYAX customarily provides
to licensees of antibody phage display libraries for screening purposes.

3.4 Ownership: Enforcement. At all times DYAX will retain ownership or control
of the DYAX Patent Rights and may use and commercialize such DYAX Patent Rights
itself or with any Third Party. DYAX retains the right, at its sole discretion,
to enforce, maintain and otherwise protect the DYAX Patent Rights. XOMA will
reasonably cooperate with DYAX with respect to any actions DYAX may choose to
take related to the enforcement, maintenance or protection of the DYAX Patent
Rights.

3.5 Oppositions and/or Appeals to Oppositions. XOMA hereby agrees not to enter
into any oppositions to and/or appeal from any decision by the patent
authorities of any country on the DYAX

 

-12-



--------------------------------------------------------------------------------

Patent Rights and shall not assist or otherwise cooperate with another party in
any such opposition or appeal.

ARTICLE 4. PAYMENTS

4.1 Technology Access and Release Fee. In consideration for the rights granted
to DYAX and DYAX Collaborators pursuant to Sections 2.1, 2.2, 2.3 and 2.9, DYAX
has previously paid to XOMA, under the terms of the Original Agreement, a fee of
Three Million Five Hundred Thousand United States Dollars (US$3,500,000). XOMA
hereby acknowledges receipt of such amount. To the extent that DYAX requires any
further assistance in connection with the transfer of XOMA Expression Technology
hereunder, DYAX will be able to consult with XOMA scientific staff at
$2,500/person-day (based on an eight hour day). The cost of all reasonable
travel-related expenses will be fully reimbursed to XOMA by DYAX.

4.2 Royalties.

(a) During the term of this Agreement, DYAX shall pay to XOMA a royalty in cash
equal to [*] percent ([*]%) of the Net Sales of any Product(s) in each calendar
quarter, commencing with the first calendar quarter ending after the Effective
Date of the Original Agreement. Notwithstanding the foregoing, no royalty shall
be payable on Net Sales by or on behalf of a DYAX Collaborator that is not a
Development Partner of DYAX where neither DYAX nor any Development Partner of
DYAX directly or indirectly sells the Product.

(b) Royalties due under this Article 4 shall be payable on a country-by-country
and Product-by-Product basis from the First Commercial Sale of such Product
until the expiration of the last-to-expire XOMA Patent Right in such country
with respect to which a Valid Claim covers the manufacture, use, sale, offer for
sale, import or export of such Product or the tenth anniversary of such First
Commercial Sale, whichever is later.

4.3 Commercially Reasonable Efforts. DYAX will use its commercially reasonable
efforts to exploit the XOMA Patent Rights, generate and use Licensed Antibody
Phage Display Materials, conduct Antibody Phage Display, discover, identify,
characterize, develop and commercially launch Licensed Immunoglobulins and
Products and/or maximize the amounts available to be shared with XOMA pursuant
to this Article 4. DYAX shall also use commercially reasonable efforts to
collect or receive any payments or other consideration due to it relating to any
activities that would give rise to an obligation under Section 4.2.

4.4 Payments; Currency. All payments due hereunder shall be paid by wire
transfer in United States dollars in immediately available funds to an account
designated by XOMA. Payments required pursuant to Section 4.2 hereof shall be
due and payable to XOMA when the corresponding Net Sales are received by DYAX
(or any joint venture or similar arrangement in which DYAX is a participant) and
shall be paid within thirty (30) days of the end of each calendar quarter. If
any currency conversion shall be required in connection with the payment of any
royalties hereunder, such conversion shall be made by

 

-13-



--------------------------------------------------------------------------------

using the exchange rate for the purchase of U.S. dollars quoted in the U.S.
version of the Wall Street Journal on the last business day of the calendar
quarter to which such payments relate.

4.5 Payment Reports. After the First Commercial Sale of a Product on which
royalties are required to be paid hereunder, DYAX shall make quarterly written
reports to XOMA within thirty (30) days after the end of each calendar quarter,
stating in each such report, by country, the number, description, and aggregate
Net Sales of each Product sold during the calendar quarter. XOMA shall treat all
such reports as Confidential Information of DYAX. Concurrently with the making
of such reports, DYAX shall pay XOMA the amounts specified in Section 4.2
hereof.

4.6 Payment Records and Inspection. DYAX shall keep complete, true and accurate
books of account and records for the purpose of determining the amounts payable
under this Agreement. Such books and records shall be kept at the principal
place of business of DYAX for at least three (3) years following the end of the
calendar quarter to which they pertain. Upon the written request of XOMA and not
more than once in each calendar year, DYAX shall permit an independent
consultant appointed by XOMA and reasonably acceptable to DYAX to have access
during normal business hours to such of the records of DYAX as may be reasonably
necessary to verify the accuracy of the royalty reports hereunder for any year
ending not more than thirty-six (36) months prior to the date of such request,
unless a discrepancy is found. The consultant shall disclose to XOMA only the
results and conclusions of its review and the specific details concerning any
discrepancies. No other information shall be shared by the consultant without
the prior consent of DYAX unless disclosure is required by law, regulation or
judicial order. The consultant may be obliged to execute a reasonable
confidentiality agreement prior to commencing any such inspection. Inspections
conducted under this Section 4.6 shall be at the expense of XOMA, unless an
underpayment exceeding five percent (5%) of the amount stated for the full
period covered by the inspection is identified, in which case all out-of-pocket
costs relating to the inspection will be paid promptly by DYAX. Any
underpayments or unpaid amounts discovered by such inspections or otherwise will
be paid promptly by DYAX, with interest from the date(s) such amount(s) were due
at a rate equal to the lesser of the prime rate reported by the Bank of America
plus two percent (2%) or the highest interest rate permitted under applicable
law.

ARTICLE 5. CONFIDENTIALITY

5.1 Confidential Information. Except as expressly provided herein, the parties
agree that, for the term of this Agreement and for five (5) years thereafter,
the receiving party shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose except for the purposes
contemplated by this Agreement any Confidential Information furnished to it by
the disclosing party hereto, except to the extent that it can be established by
the receiving party by written proof that such Confidential Information:

 

  (a) was already known to the receiving party, other than under an obligation
of confidentiality, at the time of disclosure;

 

-14-



--------------------------------------------------------------------------------

  (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving party;

 

  (c) became generally available to the public or otherwise part of the public
domain after its disclosure other than through any act or omission of the
receiving party in breach of this Agreement; or

 

  (d) was subsequently lawfully disclosed to the receiving party by a person
other than a party hereto.

5.2 Permitted Use and Disclosures. Each party hereto may use or disclose
information disclosed to it by the other party to the extent such use or
disclosure is reasonably necessary in complying with applicable law or
government regulations or conducting clinical trials; provided, however, that if
a party is required to make any such disclosure of another party’s Confidential
Information, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the latter party of such disclosure and, will use
its reasonable efforts to secure confidential treatment of such information
prior to its disclosure (whether through protective orders or otherwise).
Attached hereto as Schedule 5.2 is a redacted copy of this Agreement which DYAX
shall be free, without obtaining any consent from XOMA, to provide to Third
Parties who indicate an interest in becoming a DYAX Collaborator or a
Development Partner of DYAX.

5.3 Confidential Terms. Except as expressly provided herein, each party agrees
not to disclose any terms of this Agreement to any Third Party without the
consent of the other party; provided, that disclosures may be made as required
by securities or other applicable laws, or to a party’s accountants, attorneys
and other professional advisors.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties.

 

  (a) XOMA represents and warrants to DYAX that: (i) it is the sole and
exclusive owner or exclusive licensee of all right, title and interest in the
XOMA Patent Rights; (ii) XOMA has the legal right, authority and power to enter
into this Agreement; (iii) this Agreement shall constitute a valid and binding
obligation of XOMA enforceable in accordance with its terms; and (iv) the
performance of obligations under this Agreement by XOMA shall not result in a
breach of any agreements, contracts or other arrangements to which it is a
party.

 

  (b) DYAX represents and warrants to XOMA that: (i) it is the sole and
exclusive owner or exclusive licensee of all right, title and interest in the
DYAX Patent Rights, (ii) DYAX has the legal right, authority and power to enter
into this Agreement; (iii) this Agreement shall constitute a valid and binding
obligation of DYAX enforceable in accordance with its terms; and (iv) the
performance of obligations under this Agreement by DYAX shall not result in a
breach of any agreements, contracts or other arrangements to which it is a
party.

 

-15-



--------------------------------------------------------------------------------

6.2 Disclaimer. Nothing in this Agreement is or shall be construed as:

 

  (a) A warranty or representation by XOMA or DYAX as to the validity or scope
of any claim or patent within the XOMA Patent Rights or the DYAX Patent Rights,
as the case may be;

 

  (b) A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of any patent rights or other intellectual property right of any
Third Party;

 

  (c) An obligation to bring or prosecute actions or suits against Third Parties
for infringement of any of the XOMA Patent Rights or the DYAX Patent Rights;

 

  (d) An obligation to maintain any patent or to continue to prosecute any
patent application included within the XOMA Patent Rights or the DYAX Patent
Rights in any country; or

 

  (e) Granting by implication, estoppel, or otherwise any licenses or rights
under patents or other rights of XOMA, DYAX or Third Parties, regardless of
whether such patents or other rights are dominant or subordinate to any patent
within the XOMA Patent Rights or the DYAX Patent Rights, as the case may be.

6.3 No Other Warranties. EXCEPT AS OTHERWISE SET FORTH IN SECTION 6.1 ABOVE,
NEITHER PARTY HERETO MAKES ANY WARRANTIES WITH RESPECT TO ANY OF THE PATENT
RIGHTS, MATERIALS OR KNOW-HOW LICENSED HEREUNDER, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY, OF
FITNESS FOR A PARTICULAR PURPOSE, OF VALIDITY OF SUCH PATENT RIGHTS, MATERIALS
OR KNOW-HOW, ARISING FROM COURSE OF DEALING OR OF NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

6.4 Certain Agreements. DYAX represents and warrants that it has in its
possession, and agrees that throughout the term of this Agreement it will
maintain in an accessible location, true, complete and legible copies of each of
the agreements set forth on Schedule 2.9 as in effect on the Effective Date of
the Original Agreement, including all schedules, exhibits and other similar
documents necessary for the correct interpretation of the provisions thereof.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 7. [RESERVED]

ARTICLE 8. TERM AND TERMINATION

8.1 Term. Subject to Sections 8.5 and 8.6 hereof, the term of this Agreement
will commence on the Effective Date and (a) with regard to the license rights
granted to XOMA by DYAX pursuant to Article 3, this Agreement shall remain in
full force and effect until the last to expire of the DYAX Patent Rights, unless
earlier terminated by DYAX pursuant to Section 8.2, 8.3 or 8.4; provided,
however, that upon such expiration and absent any earlier termination pursuant
to Section 8.2, 8.3 or 8.4, XOMA shall have a royalty-free, fully paid up right
and license to continue to use the DYAX Materials as permitted by Article 3; and
(b) with regard to the license and other rights granted to DYAX and any DYAX
Collaborators or Development Partners of DYAX by XOMA pursuant to Article 2,
this Agreement shall remain in full force and effect until the last to expire of
the XOMA Patent Rights or the tenth anniversary of the First Commercial Sale of
the last Product to be launched, whichever is later, unless earlier terminated
by XOMA pursuant to Section 8.2, 8.3 or 8.4; provided, however, that, to the
extent any of the XOMA Know-How is not included in the XOMA Patent Rights, upon
such expiration and absent any earlier termination pursuant to Section 8.2, 8.3
or 8.4, DYAX shall have a royalty-free, fully paid up right and license to
continue to use the XOMA Know-How as permitted by Article 2 .

8.2 Termination for Material Breach. With regard to (a) the license rights
granted to XOMA by DYAX pursuant to Article 3, or (b) the license and other
rights granted to DYAX and any DYAX Collaborators or Development Partners of
DYAX by XOMA pursuant to Article 2, this Agreement may be terminated by either
DYAX or XOMA upon any material breach by XOMA or DYAX, as the case may be, of
any material obligation or condition of the Agreement, in either case effective
fifteen (15) days after giving notice to the breaching party of such termination
in the case of a payment breach and sixty (60) days after giving written notice
to the breaching party of such termination in the case of any other breach,
which notice shall describe such breach in reasonable detail. The foregoing
notwithstanding, if such breach is cured or shown to be non-existent within the
aforesaid fifteen (15) or sixty (60) day period, the notice shall be deemed
automatically withdrawn and of no effect and the notifying party shall provide
written notice to the breaching party of the withdrawal. A termination of the
breaching party’s rights and licenses pursuant to this Section 8.2 shall not
effect the non-breaching party’s rights and licenses, which shall continue until
otherwise terminated in accordance with this Agreement.

8.3 Termination for Insolvency. If voluntary or involuntary proceedings by or
against either party are instituted in bankruptcy under any insolvency law, or a
receiver or custodian is appointed for either party, or proceedings are
instituted by or against either party for corporate reorganization or the
dissolution of such party, which proceedings, if involuntary, shall not have
been dismissed within sixty (60) days after the date of filing, or if either
party makes an assignment for the benefit of creditors, or substantially all of
the assets of either party are seized or attached and not released within sixty
(60) days thereafter, the other party may immediately terminate this Agreement
effective upon notice of such termination.

8.4 Contested Validity. If DYAX, a DYAX Collaborator or any person or entity
controlled by any of the foregoing contests the validity or enforceability of
any of the XOMA Patent Rights licensed hereunder, XOMA shall have the right to
terminate all of the rights and licenses hereby granted to DYAX and any DYAX
Collaborator under the XOMA Patent Rights; provided, however, that in the event
a DYAX Collaborator contests the validity or enforceability of any of the XOMA
Patent Rights licensed

 

-17-



--------------------------------------------------------------------------------

hereunder other than at the direction, and without the assistance or other
involvement, of DYAX, then the foregoing termination right of XOMA shall apply
only to the rights hereby granted to such DYAX Collaborator. If XOMA or any
person or entity controlled by XOMA contests the validity or enforceability of
any of the DYAX Patent Rights licensed hereunder, DYAX shall have the right to
terminate all of the rights and licenses hereby granted to XOMA under the DYAX
Patent Rights.

8.5 Effect of Termination.

(a) Termination of this Agreement shall not release any party hereto from any
liability which, at the time of such termination, has already accrued to the
other party or which is attributable to a period prior to such termination nor
preclude either party from pursuing any rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement.
It is understood and agreed that monetary damages may not be a sufficient remedy
for any breach of this Agreement and that the non-breaching party may be
entitled to injunctive relief as a remedy for any such breach. Such remedy shall
not be deemed to be the exclusive remedy for any such breach of this Agreement,
but shall be in addition to all other remedies available at law or in equity.

(b) Upon any termination of this Agreement, DYAX and XOMA shall promptly return
to the other party all Confidential Information received from the other party
(except that each party may retain one copy for its files solely for the purpose
of determining its rights and obligations hereunder).

(c) Except as expressly provided in Sections 8.1 and 8.2, all licenses granted
under Article 2 hereof shall terminate and be of no further effect upon the
termination of this Agreement.

8.6 Survival. Sections 2.6(c), 2.7, 2.8, 2.9, 3.3, 3.4, 3.5, 4.2, 4.4, 4.5, 4.6,
8.2, 8.5 and 8.6, and Articles 1, 5, 6 and 9 of this Agreement shall survive any
termination hereof. Without limiting the foregoing, Article 2 of this Agreement
shall survive any termination hereof by DYAX, and Article 3 of this Agreement
shall survive any termination hereof by XOMA.

ARTICLE 9. MISCELLANEOUS PROVISIONS

9.1 Governing Laws. This Agreement and any dispute, including without limitation
any arbitration, arising from the performance or breach hereof shall be governed
by and construed and enforced in accordance with the laws of the state of New
York, without reference to conflicts of laws principles.

9.2 Assignment. Neither party may transfer or assign this Agreement, directly or
indirectly, or any of its rights hereunder without the prior written consent of
the other party, other than (a) to one or more Affiliates, (b) to a successor of
XOMA Ltd. under a Change in Control of XOMA Ltd. or to a successor of DYAX Corp.
under a Change in Control of DYAX Corp. to which Section 9.3 does not apply, or
(c) to a Third Party in connection with the transfer or sale of all or
substantially all or its business relating to antibody selection, development
and production and the provision of related services (other than (i) with
respect to such a transfer or sale by DYAX, such a transfer or sale to any
Person listed or described in Section 9.3 and (ii) with respect to such a
transfer or sale by XOMA, such a transfer or sale to [*]. Any

 

-18-



--------------------------------------------------------------------------------

such attempted transfer or assignment in violation of this Section 9.2 shall be
void; provided, that in the event of a permitted Change in Control, the original
party’s (or its successor’s) obligations hereunder shall continue. This
Agreement shall be binding upon and inure to the benefit of the parties and
their permitted successors and assigns.

9.3 Certain Changes in Control. Notwithstanding any other provision of this
Agreement to the contrary, the license and other rights granted pursuant to
Article 2 shall automatically terminate, without further action by the parties,
in the event of (a) a transaction or series of related transactions in which [*]
is a party and which results in a Change of Control of DYAX, or (b) a
transaction or series of related transactions in which DYAX is a party and which
results in a Change in Control of a person or entity described in clause
(a) above.

9.4 Waiver. No waiver of any rights shall be effective unless consented to in
writing by the party to be charged and the waiver of any breach or default shall
not constitute a waiver of any other right hereunder or any subsequent breach or
default.

9.5 Severability. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of the Agreement shall remain in full force and effect without
said provision.

9.6 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered or sent in each case to the respective address
specified below, or such other address as may be specified in writing to the
other party hereto, and shall be effective on receipt:

 

DYAX:

   DYAX Corp.    300 Technology Square    Cambridge, MA 02139    U.S.A.    Attn:
General Counsel

XOMA:

   XOMA Ireland Limited    Shannon Airport House    Shannon, County Clare   
Ireland    Attn: Company Secretary

with a copy (which shall not constitute notice) to:

   Cahill Gordon & Reindel LLP    80 Pine Street    New York, NY 10005    U.S.A.
   Attn: Geoffrey E. Liebmann

 

-19-



--------------------------------------------------------------------------------

9.7 Independent Contractors. Both parties are independent contractors under this
Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute XOMA or DYAX as partners or joint venturers with
respect to this Agreement. Except as expressly provided herein, neither party
shall have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other party or to bind the other
party to any other contract, agreement, or undertaking with any third party.

9.8 Compliance with Laws. In exercising their rights under this license, the
parties shall comply in all material respects with the requirements of any and
all applicable laws, regulations, rules and orders of any governmental body
having jurisdiction over the exercise of rights under this Agreement.

9.9 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by one party to the other are, for all purposes of Section 365(n) of
Title XI of the United States Code (“Title XI”), licenses of rights to
“intellectual property” as defined in Title XI. During the term of this
Agreement each party shall create and maintain current copies to the extent
practicable of all such intellectual property. If a bankruptcy proceeding is
commenced by or against one party under Title XI, the other party shall be
entitled to a copy of any and all such intellectual property and all embodiments
of such intellectual property, and the same, if not in the possession of such
other party, shall be promptly delivered to it (a) upon such party’s written
request following the commencement of such bankruptcy proceeding, unless the
party subject to such bankruptcy proceeding, or its trustee or receiver, elects
within thirty (30) days to continue to perform all of its obligations under this
Agreement, or (b) if not delivered as provided under clause (a) above, upon such
other party’s request following the rejection of this Agreement by or on behalf
of the party subject to such bankruptcy proceeding. If a party has taken
possession of all applicable embodiments of the intellectual property of the
other party pursuant to this Section 9.9 and the trustee in bankruptcy of the
other party does not reject this Agreement, the party in possession of such
intellectual property shall return such embodiments upon request. If a party
seeks or involuntarily is placed under Title XI and the trustee rejects this
Agreement as contemplated under 11 U.S.C. 365(n)(1), the other party hereby
elects, pursuant to Section 365(n) of Title XI, to retain all rights granted to
it under this Agreement to the extent permitted by law.

9.10 Use of Name. Neither party shall use the name or trademarks of the other
party, except to the extent that a party is permitted to use the Confidential
Information of the other party pursuant to Article 5, without the prior written
consent of such other party.

9.11 Further Actions. Each party agrees to execute, acknowledge and deliver such
further instruments, and do such other acts, as may be necessary and appropriate
in order to carry out the purposes and intent of this Agreement.

9.12 Entire Agreement: Amendment. This Agreement, together with the agreement of
XOMA contained in that certain letter agreement, dated July 24, 2006 (which
agreement shall also have effect with respect to this Agreement), constitutes
the entire and exclusive Agreement between the parties with respect to the
subject matter hereof and supersedes and cancels all previous discussions,
agreements,

 

-20-



--------------------------------------------------------------------------------

commitments and writings in respect thereof. No amendment or addition to this
Agreement shall be effective unless reduced to writing and executed by the
authorized representatives of the parties.

9.13 Arbitration.

(a) Solely with respect to any dispute between the parties to this Agreement
(other than any dispute which arises out of or relates to infringement, validity
and/or enforceability of the XOMA Patent Rights or the DYAX Patent Rights) upon
ten (10) days written notice, any party involved in the dispute may initiate
arbitration by giving notice to that effect to the other party or parties
involved in the dispute and by filing the notice with the American Arbitration
Association or its successor organization (“AAA”) in accordance with its
Commercial Arbitration Rules. Such dispute shall then be settled by arbitration
in New York, New York, in accordance with the Commercial Arbitration Rules of
the AAA or other rules agreed to by the parties involved in the dispute, by a
panel of three neutral arbitrators, who shall be selected by the parties
involved in the dispute using the procedures for arbitrator selection of the
AAA.

(b) The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. Insofar as it applies, the United States
Arbitration Act shall govern the interpretation of, enforcement of, and
proceedings pursuant to the arbitration clause in this Agreement. Except insofar
as the United States Arbitration Act applies to such matters, the agreement to
arbitrate set forth in this Section 9.13 shall be construed, and the legal
relations among the parties shall be determined in accordance with, the
substantive laws of the State of New York.

(c) The panel shall render its decision and award, including a statement of
reasons upon which such award is based, within thirty (30) days after the
arbitration hearing. The decision of the panel shall be determined by majority
vote among the arbitrators, shall be in writing and shall be binding upon the
parties involved in the dispute, final and non-appealable. Judgment upon the
award rendered by the panel may be entered in any court having jurisdiction
thereof in accordance with Section 9.14(a).

(d) Except as provided under the United States Arbitration Act and with respect
to the infringement, validity and/or enforceability of the XOMA Patent Rights or
the DYAX Patent Rights, no action at law or in equity based upon any dispute
that is subject to arbitration under this Section 9.13 shall be instituted.

(e) All expenses of any arbitration pursuant to this Section 9.13, including
fees and expenses of the parties’ attorneys, fees and expenses of the
arbitrators, and fees and expenses of any witness or the cost of any proof
produced at the request of the arbitrators, shall be paid by the non-prevailing
party.

9.14 Venue; Jurisdiction.

(a) Any action or proceeding brought by either party seeking to enforce any
provision of, or based on any right arising out of, this Agreement must be
brought against any of the parties in

 

-21-



--------------------------------------------------------------------------------

the courts of the State of New York. Each party (i) hereby irrevocably submits
to the jurisdiction of the state courts of the State of New York and to the
jurisdiction of any United States District Court in the State of New York, for
the purpose of any suit, action, or other proceeding arising out of or based
upon this Agreement or the subject matter hereof brought by any party or its
successors or assigns, (ii) hereby waives, and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action, or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action, or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court, and
(iii) hereby waives and agrees not to seek any review by any court of any other
jurisdiction that may be called upon to grant an enforcement of the judgment of
any such New York state or federal court.

(b) Process in any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement may be served on any party
anywhere in the world. Each party consents to service of process by registered
mail at the address to which notices are to be given pursuant to Section 9.6.
Nothing herein shall affect the right of a party to serve process in any other
manner permitted by applicable law. Each party further agrees that final
judgment against it in any such action or proceeding arising out of or relating
to this Agreement shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States of America by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of its liability.

(c) Each party agrees that it shall not, and that it shall instruct those in its
control not to, take any action to frustrate or prevent the enforcement of any
writ, decree, final judgment, award (arbitral or otherwise) or order entered
against it with respect to this Agreement, the XOMA Patent Rights or the DYAX
Patent Rights and shall agree to be bound thereby as if issued or executed by a
competent judicial tribunal having personal jurisdiction situated in its country
of residence or domicile.

9.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, XOMA and DYAX have executed this Agreement in duplicate
originals by duly authorized officers.

 

DYAX CORP.     XOMA IRELAND LIMITED By:   /s/ IVANA MAGOVCEVIC-LIEBISCH     By:
  /s/ ALAN KANE Name:   Ivana Magovcevic-Liebisch, Ph.D. J.D.       Alan Kane,
Director Title:   General Counsel & Executive Vice President,
Corporate Communications       duly authorized for and on behalf of XOMA Ireland
Limited in the presence of:         /s/ NIAMH COGHLAN

 

-23-



--------------------------------------------------------------------------------

SCHEDULE 1.9

Dyax Patent Rights

 

Country

  

Application/
Publication No.

   Filing Date    Patent No.    Issue Date    Expiration
Date

US

   07/664,989    03/01/91    5,223,409    06/29/93    06/29/10

US

   08/009,319    01/26/93    5,403,484    04/04/95    04/04/12

US

   08/057,667    06/18/93    5,571,698    11/05/96    06/29/10

US

   08/415,922    04/03/95    5,837,500    11/17/98    06/29/10

US

   09/781,988    02/14/01    6,979,538    12/27/05    06/29/10

US

   09/893,878    06/29/01         

US

   10/126,544    04/22/02         

US

   10/207,797    07/31/02         

US

   08/821,498    03/21/97    6,326,155    12/04/01   

PCT

  

PCT/US89/03731

W090/02809 (pub)

   09/01/89       National Phase   

EP

   89910702.3    09/01/89    EP 436,597    04//02/97    Revoked

EP

  

Divisional 96/112867.5

768377 (pub)

   09/01/89          Abandoned

EP

   Divisional 00106289.2    09/01/89          Abandoned

EP

  

Divisional 05000796.2

EP1541682

   09/01/89          Published

Japan

  

510087/1989

JP4502700 (pub)

   09/01/89    3771253    02/17/06    09/01/09

Canada

   610,176    09/01/89    1,340,288    01/27/99    09/01/09

Canada

   2105300    02/27/92    2105300    09/02/1992    02/27/12

Ireland

   IR89/2834    09/04/89         

Israel

   91501    09/01/89    91501    06/11/98    09/01/09

Israel

   Divisional 120,941    09/01/89    120,941    09/20/2005    09/01/09

Israel

   Divisional 120,940    09/01/89    120,940    09/20/2005    09/01/09

Israel

   Divisional 120,939    09/01/89    120,939    10/25/2001    09/01/09

PCT

  

US92/01539

W092/15679 (pub)

   02/28/92       National Phase   

EP

   92/908799.7    02/28/92    0 573 611    03/17/04    02/28/12

EP

   04/006079.0    02/28/92         

Japan

   508216/1992    02/28/92    3447731    07/04/03    02/28/12

Japan

   130929    05/09/03         

Japan

   507558    02/27/92         

 

-24-



--------------------------------------------------------------------------------

SCHEDULE 1.24

XOMA Patent Rights

Title: Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use

Inventors: Robinson, Liu, Horwitz, Wall, Better

 

1) Based on PCT/US86/02269, which is a continuation-in-part of U.S. Application
No. 06/793,980 filed November 1, 1985 (abandoned).

 

COUNTRY

   APPLICATION NO.    PATENT NO.

Australia

   65981/86    Issued 606,320

Denmark

   3385/87    Issued PR 175680 B1

Taiwan

   75105650    Expired

*United States

   06/793,980   

*United States

   U.S. National Phase of
PCT/US86/02269   

 

* Cases abandoned in favor of a continuing application.

 

2) Based on PCT/US88/02514, which corresponds to U.S. Application
No. 07/077,528, which is a continuation-in-part PCT/US86/02269 (abandoned),
which is a continuation-in-part of U.S. Application No. 06/793,980 (abandoned).

 

COUNTRY

   APPLICATION NO.    PATENT NO.

Australia

   23244/88    Issued 632,462

Canada

   572,398    Granted 1,341,235

Denmark

   192/90    Granted 174824

Denmark

   200301155    Granted PR 175654 B1

Denmark

   200301156    Granted PR 175581 B1

Europe

   EP 88907510.7    Granted EP 0371998

Austria

   EP 88907510.7    Granted EP 0371998

Belgium

   EP 88907510.7    Granted EP 0371998

France

   EP 88907510.7    Granted EP 0371998

Germany

   EP 88907510.7    Granted P 3888186.1

Italy

   EP 88907510.7    Granted EP 0371998

Luxembourg

   EP 88907510.7    Granted EP 0371998

Netherlands

   EP 88907510.7    Granted EP 0371998

Sweden

   EP 88907510.7    Granted EP 0371998

Switzerland/Liechtenstein

   EP 88907510.7    Granted EP 0371998

United Kingdom

   EP 88907510.7    Granted EP 0371998

Europe

   EP 93100041.8    Granted EP 0550400

Austria

   EP 93100041.8    Granted EP 0550400

Belgium

   EP 93100041.8    Granted EP 0550400

France

   EP 93100041.8    Granted EP 0550400

Germany

   EP 93100041.8    Granted P 3855421.6

Italy

   EP 93100041.8    Granted EP 0550400

Luxembourg

   EP 93100041.8    Granted EP 0550400

 

-25-



--------------------------------------------------------------------------------

Netherlands

   EP 93100041.8    Granted EP 0550400

Sweden

   EP 93100041.8    Granted EP 0550400

Switzerland/ Liechtenstein

   EP 93100041.8    Granted EP 0550400

United Kingdom

   EP 93100041.8    Granted EP 0550400

Europe

   EP 95119798.7    Granted EP 0731167

Austria

   EP 95119798.7    Granted EP 0731167

Belgium

   EP 95119798.7    Granted EP 0731167

France

   EP 95119798.7    Granted EP 0731167

Germany

   EP 95119798.7    Granted P 3856440.12

Italy

   EP 95119798.7    Granted EP 0731167

Luxembourg

   EP 95119798.7    Granted EP 0731167

Netherlands

   EP 95119798.7    Granted EP 0731167

Sweden

   EP 95119798.7    Granted EP 0731167

Switzerland/ Liechtenstein

   EP 95119798.7    Granted EP 0731167

United Kingdom

   EP 95119798.7    Granted EP 0731167

Japan

   506481/88    Granted 2991720

*United States

   07/077,528   

 

* Cases abandoned in favor of a continuing application.

 

3) Based on U.S. Application No. 07/501,092 filed March 29, 1990, which is a
continuation-in-part of U.S. Application No. 07/077,528 (Modular Assembly of
Antibody Genes, Antibodies Prepared Thereby and Use; Robinson, Liu, Horwitz,
Wall, Better) and of U.S. Application No. 07/142,039 (Novel Plasmid Vector with
Pectate Lyase Signal Sequence; Lei, Wilcox).

 

COUNTRY

   APPLICATION NO.    PATENT NO.

*United States

   07/501,092   

*United States

   07/987,555   

*United States

   07/870,404   

*United States

   08/020,671   

*United States

   09/722,425    Abandoned

*United States

   09/722,315    Abandoned

United States

   08/235,225    5,618,920

United States

   08/299,085    5,595,898

United States

   08/472,691    6,204,023

United States

   08/467,140    5,698,435

United States

   08/450,731    5,693,493

United States

   08/466,203    5,698,417

United States

   10/040,945    Pending

 

* Cases abandoned in favor of a continuing application.

Title: AraB Promoters and Method of Producing Polypeptides, Including Cecropins,
by Microbiological Techniques

 

-26-



--------------------------------------------------------------------------------

Inventors: Lai, Lee, Lin, Ray, Wilcox

Based on PCT/US86/00131, which is a continuation-in-part of U.S. Application
No. 06/695,309 filed January 28, 1985 (abandoned).

 

COUNTRY

   APPLICATION NO.    PATENT NO.

Europe

   EP 86900983.7    Granted EP 0211047

Austria

   EP 86900983.7    Granted EP 0211047

Belgium

   EP 86900983.7    Granted EP 0211047

France

   EP 86900983.7    Granted EP 0211047

Germany

   EP 86900983.7    Granted P3689598.9-08

Italy

   EP 86900983.7    Granted EP 0211047

Luxembourg

   EP 86900983.7    Granted EP 0211047

Netherlands

   EP 86900983.7    Granted EP 0211047

Sweden

   EP 86900983.7    Granted EP 0211047

Switzerland/ Liechtenstein

   EP 86900983.7    Granted EP 0211047

United Kingdom

   EP 86900983.7    Granted EP 0211047

Finland

   863891    Granted 94774

Japan

   500818/86    Granted 2095930

Japan

   094753/94    Granted 2121896

Norway

   863806    Granted 175870

*United States

   06/695,309   

*United States

   06/797,472   

United States

   07/474,304    Granted 5,028,530

 

* Cases abandoned in favor of a continuing application.

Title: Novel Plasmid Vector with Pectate Lyase Signal Sequence

Inventors: Lei, Wilcox

Based on U.S. Application No. 07/142,039 filed January 11, 1988 and
PCT/US89/00077.

 

COUNTRY

   APPLICATION NO.    PATENT NO.

Australia

   29377/89    Issued/627443

Canada

   587,885    1,338,807

Europe

   EP 89901763.6    Granted EP 0396612

Austria

   EP 89901763.6    Granted EP 0396612

Belgium

   EP 89901763.6    Granted EP 0396612

France

   EP 89901763.6    Granted EP 0396612

Germany

   EP 89901763.6    Granted 689 26 882 T2

Italy

   EP 89901763.6    Granted EP 0396612

Luxembourg

   EP 89901763.6    Granted EP 0396612

Netherlands

   EP 89901763.6    Granted EP 0396612

Sweden

   EP 89901763.6    Granted EP 0396612

Switzerland/ Liechtenstein

   EP 89901763.6    Granted EP 0396612

United Kingdom

   EP 89901763.6    Granted EP 0396612

Japan

   501661/89    Granted 2980626

 

-27-



--------------------------------------------------------------------------------

*United States

   07/142,039   

United States

   08/472,696    5,846,818

United States

   08/357,234    5,576,195

 

* Cases abandoned in favor of a continuing application.

 

-28-



--------------------------------------------------------------------------------

SCHEDULE 2.2

Transfer of XOMA Materials

[*]

 

-29-



--------------------------------------------------------------------------------

SCHEDULE 2.9

Third Parties and Activities

[*]

 

-30-



--------------------------------------------------------------------------------

SCHEDULE 3.3

Dyax Materials

[*]

 

-31-



--------------------------------------------------------------------------------

SCHEDULE 5.2

Redacted Agreement

 

-32-